Citation Nr: 1452991	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  14-04 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from July 1952 to July 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have diastolic pressure that is predominately 100 or more, systolic pressure that is 160 or more, or a history of diastolic pressures that were predominately 100 or more before he began his medication for control.  

2.  The Veteran has Level II hearing for each ear.  


CONCLUSIONS OF LAW

1.  The criteria for initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.104, Code 7101 (2014). 

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Code 6100 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Furthermore, the Veteran was provided with adequate notice by letter in March 2012.  The duty to notify has been met. 

The Board also finds that the duty to assist has been met.  All private medical records identified by the Veteran have been obtained, as have all VA treatment records.  The Veteran was afforded VA examinations of his disabilities in September 2012 that address the appropriate rating criteria, and there is no statement or evidence to suggest that his disabilities have increased in severity since that time.  He has declined his right to a hearing.  The Board will proceed with adjudication of the Veteran's appeals. 

II.  Increased Ratings

The Veteran contends that he is entitled to compensable evaluations for his recently service-connected hypertension and bilateral hearing loss.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Hypertension

The Veteran states that he has taken medication for his hypertension since service.  He argues that this should entitle him to a compensable rating.  

Hypertensive vascular disease with diastolic pressure of predominantly 100 or more is evaluated as 10 percent disabling.  Diastolic pressure of predominantly 110 or more with definite symptoms is evaluated as 20 percent disabling.  Diastolic pressures of predominantly 120 or more and moderately severe symptoms merit a 40 percent evaluation.  Finally, diastolic pressures of predominantly 130 or more with severe symptoms warrant a 60 percent evaluation.  When continuous medication is shown to be necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a minimum rating of 10 percent will be assigned.  38 C.F.R. § 4.104, Code 7101.  

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Veteran's service treatment records were reviewed.  These show that he was diagnosed with hypertension in 1954.  He was hospitalized for this disability in December 1955, during which time his blood pressure ranged from 132-152/80-90.  These records do not show a diastolic reading of 100 or more.  

The current evidence includes private treatment records from dating from 2009 to 2012.  These reflect that the Veteran was seen on a regular basis in order to check his blood pressure and for various problems unrelated to his hypertension.  Blood pressure readings during 2009 were 158/98 and 159/93 in April; 121/81 in May; 173/94 in June; 132/80 and 177/106 in August; 182/101 in October; 135/84 in November; and 130/80 in December.  

In 2010, his blood pressure readings were 138/87 in February; 146/83 and 122/73 in March; 128/73 and 126/78 in June; and 119/81 in October 2010.  

In 2011, his blood pressure readings were 115/78 in January; 128/80 in February; 139/87 in March; 117/80 and 127/74 in May; 119/83 in June; 134/84 in July; 130/89 in August; 116/79 in September; 136/77 in November 2011; and 131/80 in December.  

His blood pressure readings in 2012 were 131/70, 136/81, 133/75, and 132/77 in January; 134/82 and 118/78 in February; 127/82 in April; 124/80 in May; and 107/80 and 135/78 in June.  

The assessments during this period were hypertension.  It was often described as stable, and never described as uncontrolled.  His medications included Toprol (metoprolol), which the Board observes is a drug used to treat high blood pressure.  

VA treatment records dating from 2010 to 2012 show that the Veteran had a blood pressure reading of 137/105 in November 2010.  However, the examiner noted that the Veteran had brought his blood pressure log from home and these were within normal limits.  Blood pressure was 163/84 in May 2012.  He was taking hydrochlorothiazide and metoprolol daily for his blood pressure.  

The Veteran was afforded a VA fee basis examination of his hypertension in September 2012.  He was noted to have a history of hypertension dating from 1954.  The Veteran was unaware of any systemic complications due to his hypertension and said that his blood pressure was always in good control.  He did not have any cardiac or renal condition.  The Veteran did note that he had required more medication over the years, and he continued to take continuous medication, which included metoprolol and enalapril.  On examination, his blood pressure readings were obtained three times and were 110/80, 120/80, and 110/80.  There were no other pertinent findings, and the examiner found that the hypertension did not impact the Veteran's ability to work.  

After careful review of the record, the Board finds that the criteria for a 10 percent rating for hypertension have not been met for any portion of the period on appeal.  The evidence clearly establishes that the Veteran has required daily medication for his hypertension for many years.  However, there are no diastolic readings of 100 or higher during service, which is when the Veteran states he began the use of his medication.  Current records show that the Veteran's blood pressure has been obtained on many occasions since 2009.  There are only two readings of 100 or higher in 2009, one in 2010, and none since that date.  Finally, there were only two systolic readings of 160 or more in 2009, and one in May 2012.  The evidence does not show that the Veteran has diastolic pressure that is predominately 100 or more, systolic pressure that is 160 or more or that there was a history of diastolic pressures that were predominately 100 or more before the Veteran began his medication for control.  Therefore, there is no basis for a compensable rating for hypertension.  38 C.F.R. § 4.104, Code 7101.  Staged ratings are not warranted, as the Veteran's symptomatology was relatively stable, and any changes were not sufficient for a different rating for a distinct period.  Fenderson, 12 Vet. App. at 126-27.

Hearing Loss

The Veteran believes that his hearing loss is severe enough to merit a compensable evaluation.

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

In order for the Veteran to receive a 10 percent evaluation for his bilateral hearing loss, the hearing acuity levels must be shown to be at Level III and IV, II and V, or higher combinations.  Lower combinations would warrant a continuation of the noncompensable evaluation now in effect.  38 C.F.R. §§ 4.85, Table VI and Table VII; 4.87, Diagnostic Codes 6100, 6101.

The Veteran underwent a VA fee basis examination of his hearing in September 2012.  The claims folder was reviewed by the examiner.  The examiner stated that the test results were valid for rating purposes.  His right ear had puretone thresholds of 25, 50, 60, and 85 decibels at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The left ear had puretone thresholds of 20, 50, 60, and 90 at the same frequencies.  The average threshold for the each ear was 55 decibels.  The speech discrimination scores were 90 percent for the right ear and 84 percent for the left ear.  The Veteran described the impact of his hearing loss on the ordinary condition of his life as causing him difficulty in hearing and understanding conversations, and having to increase the volume of audio devices to higher than normal levels.  

Based on the findings of the September 2012 examination, the Veteran has Level II hearing for each ear.  When combined under Table VII, this results in the zero percent evaluation that is currently assigned.  38 C.F.R. § 4.85.  As this is the only hearing examination of record, there is no basis for a compensable rating.  

In reaching this decision, the Board has considered whether an evaluation as an exceptional pattern of hearing impairment is warranted.  This is assigned when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Based on the findings of the September 2012 examination, the Veteran clearly does not merit consideration under the provisions for exceptional patterns of hearing.  38 C.F.R. § 4.86.

At this juncture, the Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.  In this regard, on the September 2012 VA examination, the examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life, in that he had difficulty in understanding conversations and that he had to turn the volume up on audio devices.  Thus, the examiner is deemed to have been adequately responsive to Martinak.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and such fail to establish entitlement to a compensable rating here, as demonstrated above.  

In reaching this decision, the Board has considered the Veteran's argument that his hearing loss should receive a compensable evaluation.  However, the evidence clearly weighs against the assignment of a compensable evaluation in this case.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss.  The evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the only possible interpretation of the most recent evidence is that the Veteran's hearing loss is at level II for each ear, and that, therefore, a compensable rating is not warranted.  Staged ratings are not warranted, as the Veteran's symptomatology was relatively stable, and any changes were not sufficient for a different rating for a distinct period.  Fenderson, 12 Vet. App. at 126-27.

Other Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The schedular evaluation in this case is not inadequate for either of the Veteran's disabilities.  The schedular criteria adequately describe the Veteran's symptoms for each disability.  These symptoms include the continuous use of medication for hypertension with varying blood pressure readings, and difficulty in understanding conversation or audio devices.  Moreover, even if the schedular criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities, and there is no recent hospitalization for either disability.  The Veteran is able to perform all activities of daily living.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms for the disabilities on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, the Board notes that a claim for an increased rating may include a total rating based on individual unemployability due to service connected disabilities (TDIU) if raised by the record or the Veteran.  Neither the record or the Veteran raises such a claim in this case.  The Veteran does not claim to be unemployable due to his service-connected disabilities, and the September 2012 examiner did not find that either disability affects his employability.  Therefore, consideration of TDIU is not required.  

In sum, the preponderance of the evidence is against a higher rating for the disabilities on appeal under any raised theory; reasonable doubt does not arise, and the claims must be denied.  38 C.F.R. § 4.3.


ORDER

Entitlement to an initial compensable rating for hypertension is denied. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


____________________________________________
C. FIELDS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


